The appeals in this case are taken in an action brought by Charles L. Fair prior to the admission of the will of James G. Fair to probate, against Angus, Crothers, and Goodfellow individually, and as trustees named in the will, to determine an adverse claim by them to the Lick House property, in San Francisco. Plaintiff made his sisters defendants, under an allegation that he could not obtain their consent to join him as plaintiff. An amended complaint was filed, making as additional defendants the then living infant beneficiaries referred to in the will of James G. Fair. The cause was not brought on for trial until after the admission of the will for probate, and at the trial it was shown that the testator died seised of the property, and that the plaintiff and his two sisters are his heirs at law; that his will was admitted to probate on the 16th of November, 1896, and letters testamentary issued to the defendants Angus, Crothers, and Goodfellow. The court found that the plaintiff and his sisters are the owners in fee-simple absolute of the property described in the complaint; that the defendants Angus, Crothers, and Goodfellow have no right or interest therein, either as trustees under said will, or otherwise, and that said minor defendants, or either of them, have no interest therein. Judgment was rendered accordingly. The two appeals in this case are taken by certain of defendants.
In view of the decision this day rendered in Estate of Fair,ante, p. 523, wherein it is held that the estate passed to the heirs by succession, by reason of the invalidity of Fair's will, we find no practical reason presenting itself why the appeals in this case should be considered in extenso upon the *Page 582 
various matters presented by counsel in their briefs. The decision in Estate of Fair is to the effect that neither the trustees nor the beneficiaries take any estate by Fair's will. This being so, the judgments rendered in these causes and the orders denying the motions for a new trial should be affirmed, and it is so ordered.
McFarland, J. Van Dyke, J., and Henshaw, J., concurred.
Harrison, J., Temple, J., and Beatty, C.J., dissented.
Rehearing denied.